                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


DARRICK L. BENNETT,

               Petitioner,

       v.                                                   Case No. 20-CV-223

BRIAN FOSTER,

               Respondent.


                                       RULE 4 ORDER


       Darrick L. Bennett, who is currently incarcerated at the Waupun Correctional

Institution, seeks a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Docket

# 1.) Bennett challenges his judgment of conviction in Milwaukee County Case No.

2011CF4466 for first-degree reckless homicide. (Id. at 2.) Bennett alleges that his conviction

and sentence are unconstitutional.

       Bennett has paid the $5.00 filing fee and his petition is ready for screening in

accordance with Rule 4 of the Rules Governing Section 2254 Cases. Under Rule 4, I must

dismiss a petition summarily if “it plainly appears from the petition and any attached exhibits

that the petitioner is not entitled to relief in the district court.” During this initial review, I

determine whether the petitioner has set forth cognizable constitutional or federal law claims

and exhausted available state remedies.

       Bennett alleges that his guilty plea was not voluntarily or intelligently given, that he

was denied effective assistance of counsel, and that he was sentenced on inaccurate

information. (Docket # 1 at 3–4.) It appears Bennett has exhausted all available state court
remedies. (Id. at 5.) As Bennett’s petition sets forth cognizable constitutional claims and he

appears to have exhausted his state court remedies, summary dismissal under Rule 4 is not

appropriate and the respondent will be called upon to serve and file an answer, motion, or

other response to the petition for a writ of habeas corpus.

       NOW, THEREFORE, IT IS HEREBY ORDERED that a copy of Bennett’s petition

and this order shall be served upon the respondent by service upon the State of Wisconsin

Attorney General.

       IT IS FURTHER ORDERED THAT the respondent is directed to serve and file an

answer, motion, or other response to the petition, complying with Rule 5 of the Rules

Governing Habeas Corpus Cases, within SIXTY (60) days of the date of this order.

       IT IS FURTHER ORDERED THAT unless the respondent files a dispositive motion

in lieu of an answer, the parties shall abide by the following schedule regarding the filing of

briefs on the merits of the petitioner’s claim:

       1.      The petitioner shall have forty-five (45) days following the filing of the

respondent’s answer within which to file his brief in support of his petition;

       2.      The respondent shall have forty-five (45) days following the filing of the

petitioner’s brief within which to file a brief in opposition. If petitioner does not file a brief,

the respondent has forty-five (45) days from the due date of the petitioner’s brief to file his

brief; and

       3.      The petitioner shall have thirty (30) days following the filing of the

respondent’s opposition brief within which to file a reply brief, if any.




                                                  2
       In the event that respondent files a dispositive motion and supporting brief in lieu of

an answer, this briefing schedule will be suspended and the briefing schedule will be as

follows:

       1.      The petitioner shall have forty-five (45) days following the filing of the

respondent’s dispositive motion and supporting initial brief within which to file a brief in

opposition;

       2.      The respondent shall have thirty (30) days following the filing of the

petitioner’s opposition brief within which to file a reply brief, if any.

       Pursuant to Civil L.R. 7(f), the following page limitations apply: briefs in support of

or in opposition to the habeas petition or a dispositive motion filed by the respondent must

not exceed thirty (30) pages and reply briefs must not exceed fifteen (15) pages, not counting

any statements of facts, exhibits, and affidavits.



       Dated at Milwaukee, Wisconsin this 24th day of February, 2020.



                                                     BY THE COURT

                                                     s/Nancy Joseph_____________
                                                     NANCY JOSEPH
                                                     United States Magistrate Judge




                                                 3
